Citation Nr: 9918980	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for a 
disability of the left elbow, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for a 
disability of the right elbow, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had certified service from March 1978 to August 
1992, and the service department certified that he had prior 
active service of nearly eight years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and April 1993 rating decisions 
issued by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the February 1993 
decision, the RO granted service connection for degenerative 
arthritis of the left (minor) and right (major) elbows.  His 
left elbow disability was initially evaluated as 10 percent 
disabling, effective to the date of claim, with deferral of 
consideration of an additional rating pending receipt of 
surgery records.  His right elbow disability was initially 
evaluated as non- compensably disabling.  In a rating 
decision dated in April 1993, the 10 percent rating for left 
elbow disability was continued.  In a rating decision dated 
in September 1993, the RO increased the initial rating for 
the right elbow disability to 10 percent disabling.  The 
Board remanded this case to the RO in August 1995, and 
following completion of the requested development, the case 
has been returned for further appellate review.  The Chicago, 
Illinois RO currently has jurisdiction of the case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's increased rating claim has been developed.

2.  The appellant's left elbow disability is manifested 
primarily by chronic pain, degenerative changes and pain on 
motion.

3.  The appellant's right elbow disability is manifested 
primarily by chronic pain, degenerative changes and pain on 
motion.

4.  The case does not present an exceptional or unusual 
disability picture which renders impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating above 10 
percent for disability of the left (minor) elbow have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b), 4.25, 4.26, 4.40, 4.45, 4.59, 4.71; Part 4, 
Diagnostic Codes 5003- 5024, 5005- 5213 (1998).

2.  The criteria for an increased initial rating above 10 
percent for disability of the right (major) elbow have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b), 4.25, 4.26, 4.40, 4.45, 4.59, 4.71; Part 4, 
Diagnostic Codes 5003- 5024, 5005- 5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant complains that his left and right elbow 
disabilities, status post- excision of olecranon spurs and 
medial epicondyle flexor releases bilaterally, cause him 
chronic pain, limitation of motion, aching hands with 
occasional numbness and tingling, weakened movement after 
strenuous exercise and decreased grip strength.  He contends 
that this symptomatology warrants evaluations in excess of 
the separately assigned 10 percent ratings.

As a preliminary matter, the Board finds that the appellant's 
claims for increased initial ratings for left and right elbow 
disability are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims which 
are plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  Furthermore, he has undergone recent VA 
examinations, and his complete military and VA medical 
records have been associated with the claims folder.  The 
Board is of the opinion that the evidence of record is 
sufficient to decide the issues in this case and, 
accordingly, the Board finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.

As with all well grounded claims, the Board must determine 
whether the weight of the evidence supports the appellant's 
claim or is in relative equipoise, with him prevailing in 
either event.  However, if the weight of the evidence is 
against his claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Service medical records reveal the appellant's complaint of 
progressively worsened left elbow pain since 1984.  He 
primarily complained of pain and tenderness in the medial 
epicondyle with an increase in pain upon physical exertion 
following activities involving pulling, pushing and grasping.  
Physical examination indicated a diagnosis of left lateral 
epicondylitis, otherwise referred to as tennis or golfer's 
elbow and tendonitis.  He was first treated for similar, but 
less severe, complaints with the right elbow in August 1990.  
He was thereafter diagnosed with bilateral medial 
epicondylitis.  Various conservative treatments, to include 
lidocaine and steroid injections, physical therapy with 
aggressive flexion strengthening, ultrasound, splinting, 
anti- inflammatories, gentle message, ice message and 
temporary profiles, were not particularly effective.  An x- 
ray examination in November 1990 revealed small spurs off the 
olecranon of the elbows bilaterally.  He listed his right 
hand as his dominant hand.

On VA general examination, dated in October 1992, the 
appellant complained of bilateral elbow pain with more pain 
on the left on any mild strenuous activity.  For example, he 
reported that he could not lift anything over five pounds 
without left elbow pain.  He further reported that recent 
left elbow surgery failed to alleviate his symptomatology.  
Physical examination revealed moderate stiffness of the left 
elbow joint with flexion limited to 140 degrees.  All 
movements were painful.  His surgical scar was well healed.  
Examination of the right elbow revealed mild right elbow 
joint stiffness, but no limitation of motion of motion or 
pain on motion.  Diagnosis was of degenerative arthritis of 
both elbows.

By means of a rating decision dated in February 1993, the RO 
granted service connection for degenerative arthritis of the 
left (minor) and right (major) elbows.  Effective to the date 
of claim, his left elbow disability was initially evaluated 
as 10 percent disabling, and his right elbow disability was 
initially evaluated as non- compensably disabling.

Medical records from William Beaumont Army Medical Center 
show that the appellant underwent excision of left olecranon 
spur and medial epicondyle flexor release in September 1992.  
Prior to surgery, his left elbow disability was manifested 
primarily by tenderness over the top of the left olecranon 
and medial epicondyle, 0- 140 degrees of flexion and 
extension, and 0- 90 degrees of supination and pronation.  
His left elbow condition was considered improved upon 
discharge, and his physical activity was only limited by his 
pain tolerance.

By means of a rating decision dated in April 1993, the RO 
assigned a 100 percent disability rating for the appellant's 
period of hospitalization for left elbow surgery, and 
continued the 10 percent disability evaluation thereafter.

VA outpatient treatment records reveal that, by December 
1992, the appellant's left elbow had active range of motion 
from 0 to 160 degrees.  He complained of pain upon awakening 
which resolved shortly thereafter.  In April 1993, he 
underwent right elbow medial epicondyle flexor tendon origin 
debridement with repair and removal of olecranon osteophyte 
at William Beaumont Army Medical Center.  In June 1993, he 
voiced complaint of bilateral elbow stiffness with weakness 
and an inability to exert significant force with his 
forearms.  Physical examination revealed good left forearm 
strength with decreased flexion due to pain on the medial 
epicondyle region, and poor right forearm strength with 
minimal elbow movement due to pain.

By means of a rating decision dated in September 1993, the RO 
assigned a 100 percent disability rating for the appellant's 
period of hospitalization for right elbow surgery, and 
increased the initial evaluation to 10 percent disabling 
effective to the date of claim.

On VA examination, dated in April 1998, the appellant 
reported that his left elbow surgery had not resulted in any 
decrease of his pain.  He also reported that his pain level, 
which occasionally became fairly severe, was non- disabling 
from a work perspective and was generally treatable with 
several aspirins.  He complained of left hand aching with 
occasional numbness and tingling sensation.  He denied any 
fatigability or decrease in coordination with respect to the 
elbow, but he did complain of some weakened movement after 
strenuous exercise.  Physical examination was negative for 
joint effusion or gross deformity.  He was capable of 125 
degrees of flexion without pain, and another 3 degrees 
further with pain.  He was capable of full extension, 
pronation and supination without pain.  Tenderness was noted 
over the medial and lateral epicondyle.  The skin appeared to 
be warm without hotness or redness.  X- ray examination was 
negative, but magnetic resonance imaging (MRI) findings were 
consistent with degenerative changes.  Diagnosis was of 
status post excision left olecranon spur and medial 
epicondyle flexor release absent evidence of weakened 
movement, increased fatigability or incoordination.  The 
examiner also indicated that there was no way to evaluating 
any increased or additional limitation during flare- ups 
without resorting to speculation.

VA outpatient treatment reports, dated from April to 
September 1998, reveal the appellant's continued complaint of 
bilateral elbow pain.  Bone scan examination in April 1998 
revealed findings consistent with osteoarthritic changes 
which were more advanced on the right.  X- ray examination 
findings in April 1998 were interpreted as showing minimal 
right elbow osteoarthritis without evidence of fracture, and 
left elbow findings were negative.  In report of contact 
dated in August 1998, he complained of a weakened grip in 
both hands.

On VA examination, dated in September 1998, the appellant 
complained of right elbow pain which radiated into the 
forearm and caused right hand numbness and weakness.  He had 
tried electrical stimulation, such as a TENS unit, with 
minimal relief of symptoms.  He received no relief of 
symptoms with non- steroidal anti- inflammatory medications.  
He reported that his disability was especially restrictive 
when grasping, lifting, pushing or pulling any object greater 
than 10 pounds.  He also reported that he was employed as a 
maintenance worker, and that his elbow restricted his daily 
living.  Physical examination was negative for right arm 
discoloration, gross deformity, or atrophy.  He was capable 
of 145 degrees of flexion, with some pain beyond 90 degrees, 
and full extension.  Supination and pronation were up to 80 
degrees with pain associated with supination.  The right 
wrist was capable of full range of motion with some pain on 
flexion.  He had a good right hand grip, and he was able to 
touch his thumb to his fingertips in all digits.  Impression 
was of symptomatic right elbow arthritis with functional 
impairment.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of an elbow disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Currently, the appellant's left (minor) 
and right (major) elbow disabilities are separately rated as 
10 percent disabling as analogous to tenosynovitis under 
Diagnostic Code 5024 which, in turn, is rated as analogous to 
degenerative arthritis pursuant to Diagnostic Code 5003.  
38 C.F.R. § 4.71a (1998). He has also been assigned a 
bilateral factor of 1.9.  See 38 C.F.R. §§ 4.25 and 4.26 
1998.

Degenerative arthritis is rated on the limitation of motion 
of the affected joint which is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (Diagnostic Code 5003).  In a case 
where limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
warranted for arthritis with limitation of motion which 
affects 2 or more major or minor joints.  Id.  A 20 percent 
rating requires occasional incapacitating exacerbations.  The 
elbow is considered a major joint.  38 C.F.R. § 4.45(f) 
(1998).  Full range of motion of the elbow is measured from 0 
degrees to 145 degrees in flexion, 80 degrees in forearm 
pronation and 85 degrees in forearm supination.  38 C.F.R. § 
4.71, Plate I (1998).

A 20 percent rating would be warranted for forearm flexion 
limited to 90 degrees (Diagnostic Code 5206), forearm 
extension limited to 75 degrees (Diagnostic Code 5207), 
forearm flexion limited to 100 degrees and extension limited 
to 45 degrees (Diagnostic Code 5208), elbow impairment by 
joint fracture (Diagnostic Code 5209), impairment of the ulna 
by nonunion (Diagnostic Code 5211), impairment of the radius 
by nonunion (Diagnostic Code 5212); bone fusion with fixed 
hand, or limitation of pronation with motion lost beyond 
middle of arc, or limitation of pronation with motion lost 
beyond last quarter of arc and the hand does not approach 
full pronation, or supination limited to 30 degrees or less 
(Diagnostic Code 5213).  A 30 percent disability evaluation 
is warranted for ankylosis of the elbow (minor) (Diagnostic 
Code 5205).  A 40 percent disability evaluation is warranted 
for ankylosis of the elbow (major) (Diagnostic Code 5205).

Because this claim involves disagreement with original 
ratings awarded, the status of the elbow disabilities 
throughout the appeal period must be considered.  Fenderson 
v. West, 12 Vet.App. 119 (1999). 

II.  Increased rating for left (minor) elbow

In this case, there is no evidence of left elbow ankylosis or 
joint fracture.  Additionally, there is no evidence of 
nonunion of the ulna or radius.  Accordingly, the appellant 
is not entitled to increased ratings under Diagnostic Codes 
5205, 5209, 5211, or 5212.  Throughout the appeal period, the 
medical evidence has shown that the disability is principally 
manifested by elbow pain, including pain on motion.  Any 
limitation of motion that has been observed has been to a 
noncompensable degree.  Arthritis has been confirmed by X-
ray.  There is no bone fusion.  Accordingly, he is not 
entitled to an increased rating under Diagnostic Codes 5206, 
5207, 5208 or 5213.  Finally, while his arthritis has 
resulted in limitation of motion on occasion, he denies any 
exacerbating episodes which result in incapacitation.  Thus, 
he is not entitled to an increased rating under Diagnostic 
Code 5003.

III.  Increased rating for right elbow disability

Medical evidence throughout the appeal period shows that the 
appellant's right elbow disability has been primarily 
manifested by pain, including pain on motion.  Arthritis has 
been confirmed by X- ray, but any limitation of motion has 
been to a noncompensable degree under the pertinent schedular 
criteria.  There is no bone fusion.  Accordingly, he is not 
entitled to an increased rating under Diagnostic Codes 5206, 
5207, 5208 or 5213.  There is no evidence of left elbow 
ankylosis or joint fracture nor evidence of nonunion of the 
ulna or radius.  Accordingly, the appellant is not entitled 
to increased ratings under Diagnostic Codes 5205, 5209, 5211, 
or 5212.  It is not shown that his arthritis with limitation 
of motion results in occasional incapacitating exacerbations.  
Thus, he is not entitled to an increased rating under 
Diagnostic Code 5003.

IV.  Consideration of functional impairment

Consideration has also been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40, and 4.45.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  In this case, the appellant left and right elbow 
disabilities have been rated for symptomatology involving 
limitation of motion and painful motion under Diagnostic Code 
5003.  See generally Johnson v. Brown, 9 Vet.App. 7 (1996).  
It is not medically shown that either elbow disability 
results in excess fatigability, weakness, incoordination, or 
impaired ability to execute.  Accordingly, separate ratings 
for functional loss of use are not in order.

V.  Consideration of an extra- schedular rating

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability pictures, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

Review of the record reveals that the appellant's left and 
right elbow disabilities have not caused any recent periods 
of hospitalization.  Additionally, he reports that he 
continues to be employed as a maintenance worker, and it is 
not shown that his left and right elbow disabilities, either 
singly or combined, markedly interfere with his employment.  
Accordingly, the Board finds that assignment of an 
extraschedular rating is not warranted.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial ratings following the grants of service 
connection for degenerative arthritis of the left and right 
elbows.  In such a case, the Court of Appeals for Veterans 
Claims has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet.App. 119 (1999).  In this case, the Board finds that 
the preponderance of the evidence of record, at any time 
since the appellant's filing of his original claim, is 
against separate disability ratings in excess of 10 percent 
for his left and right elbow disabilities.  He did have left 
elbow surgery in October 1992 and right elbow disability in 
March 1993, but his symptomatology before and after has been 
essentially the same.

The benefit of the doubt rule is not for application in this 
case as the evidence preponderates against the claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for left elbow disability is denied.

An increased rating for right elbow disability is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

